DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 8-18) in the reply filed on 03/08/2021 is acknowledged. The non-elected claims 1-7, 19 and 20 are withdrawn from prosecution in this application.

Drawings
The drawings are objected to because in figure 17, the casting machine should be designated by the label “660” and not “60”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification
The disclosure is objected to because of the following informalities: in the specification page 1, lines 5-6, the status of the U.S. Patent Application No. 14/794,015 should be updated as US Patent No. 10287651.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the control valve" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the condensing device" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Note there is no prior referencing of a condensing device that has not carried out a condensing process in the 

Claim 11 recites the limitation "the other end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the control valve" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the condensing device" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Note there is no prior referencing of a condensing device that has not carried out a condensing process in the claim.
Claim 15 recites the limitation "a head portion which is made of a refractory material, has a predetermined inclination identical to an inclination of the inlet of the inlet pipe, and blocks the corresponding inlet of the inlet pipe" in lines 3-5. In particular, it unclear what feature “the corresponding inlet of the inlet pipe” refers to since there has not being any prior distinction made or recited between the plurality of  inlet  pipes and any corresponding inlet in the base claim 14 from which claim 15 depends. The claim is therefore rendered indefinite since the metes and bounds are unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Regarding claim 8, Pidgeon teaches a condensing system of a thermal reduction apparatus (see column 1, lines 15-50), the condensing system comprising a single condensing device (13, see figure 1 and column 1, line 66-column 2, line 36) which is connected to a reducing unit of the thermal reduction apparatus (10, see figure 1 and column 1, line 66-column 2, line 57), condense a metal vapor at a tip of a condenser, and produce a metal crown (35 see column 2, lines 33-58). 

9.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soo et al. (KR 20130076253, see the Espacenet English Machine Translation Version “EEMTV”).
	Regarding claim 8, Soo et al. teaches a condensing system of a thermal reduction apparatus (see the  English abstract of EEMTV, the condensing system comprising a single condensing device (100 or 200, see figures 1 and 3, EEMTV , para [[0040]-[0041], and [0074]-[0079])  which is connected to a reducing unit  (of the thermal reduction apparatus (1, see figure 1 and EEMTV, para [0038]-[0042]), condense a metal vapor at a tip of a condenser, and produce a metal crown (see EEMTV, para [0038]-[0042]). 
Allowable Subject Matter
10.	Claims 9-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject 

	As in claims 9 and 14: control valves which are installed in branch pipes connected to  condensing devices and control flows of metal vapor; and a control unit which controls opened and closed states of the control valves in accordance with whether condensing processes are carried out in the respective condensing devices so as to adjust a movement direction of the metal vapor, and closes the control valve of the condensing device in which the condensing process is not being carried out, so as to block an inflow of the metal vapor; and thereby providing an automated, continuous and enhance productivity of metal such magnesium production in comparison to the prior art systems.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanneman et al. (US 8,734,563), Jackman et al. (US 5,658,367), Blumbergs (US 8,157,885) and Gibbs are also cited in PTO-892.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733